We have read with interest the State's motion for rehearing and argument in connection therewith, also appellant's reply thereto. The Constitution itself made appellant a conservator of the peace, and therefore a peace officer, as clearly pointed out in Jones v. State, 65 S.W. 92, and Tippett v. State,189 S.W. 485. We cannot agree, as insisted by the State, that on the night of the killing appellant was not in the discharge of the duties of his office. He had been requested by the parties giving the dance to be present and conserve the peace, the very authority conferred upon appellant by the Constitution. Whether his conduct towards deceased was in furtherance of such duty is another matter, but the jury should have been instructed as to appellant's legal right to carry a pistol on the occasion in question.
The State's motion for rehearing is overruled.
Overruled.